Citation Nr: 9920059	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  93-08 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma as secondary 
to pulmonary sarcoidosis.

2.  Entitlement to service connection for pulmonary 
hypertension as secondary to pulmonary sarcoidosis.

3.  Entitlement to an increased (compensable) evaluation for 
pulmonary sarcoidosis, with history of bilateral carotid 
gland enlargement, for the period December 14, 1981, to June 
18, 1991.

4.  Entitlement to an increased evaluation for pulmonary 
sarcoidosis, with history of bilateral carotid gland 
enlargement, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1993, April 1996, July 1996, 
December 1996 and January 1997, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In February 1995 and January 1998, the Board remanded this 
case to the RO for further development of the evidence.  The 
case was most recently returned to the Board in May 1999.  

The issue of entitlement to service connection for pulmonary 
hypertension as secondary to pulmonary sarcoidosis will be 
addressed in the remand portion of this decision.  


FINDING OF FACT

Asthma is part and parcel of service-connected pulmonary 
sarcoidosis.


CONCLUSION OF LAW

Service connection for asthma as secondary to pulmonary 
sarcoidosis is warranted.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Secondary service connection may also be granted 
for the degree to which a nonservice-connected disorder is 
aggravated by a service-connected disorder.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In the remand of January 1998, the Board requested that the 
veteran be examined by a specialist in pulmonary medicine and 
that the examiner offer an opinion as to the relationship of 
asthma, diagnosed by a private physician, and the service-
connected pulmonary sarcoidosis.  The veteran was examined by 
a pulmonary specialist in April 1998 and August 1998.  The 
examiner reported that asthma, manifested by wheezing and 
shortness of breath, is due to sarcoidosis and represents 
Stage IV sarcoidosis.  The Board accepts the examiner's 
opinion, which establishes a causal relationship between 
pulmonary sarcoidosis and asthma, for which service 
connection will be allowed.  38 C.F.R. § 3.310(a).  


ORDER

Service connection for pulmonary sarcoidosis, with history of 
bilateral carotid gland enlargement, is expanded to include 
asthma.  


REMAND

With regard to the veteran's claim for secondary service 
connection for pulmonary hypertension, the pulmonary 
specialist who examined the veteran in April 1998 and August 
1998 reported that:  A history provided by the veteran and a 
physical examination did not demonstrate evidence of 
pulmonary hypertension; an echocardiogram did not show right 
atrial enlargement, right ventricular hypertrophy or cor 
pulmonale; the veteran should undergo another echocardiogram, 
in order to look specifically for signs of pulmonary 
hypertension; if there is no evidence of pulmonary 
hypertension on the additional echocardiogram, the veteran 
will consider having a Swan-Ganz catheterization by a VA 
cardiologist, which the examiner described as the "gold 
standard" for diagnosing pulmonary hypertension.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (Court), has held that it is a breach of VA's duty 
to assist the veteran in the development of facts pertinent 
to her claim when VA does not conduct a supplemental 
examination recommended by its own physician.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 224-5 (1991).  Therefore, it is 
necessary that this case again be remanded to the RO so that 
the supplemental diagnostic studies may be completed.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.   The RO should readjudicate the 
issues of entitlement to a compensable 
evaluation for pulmonary sarcoidosis, 
with history of bilateral carotid 
enlargement and asthma, for the period 
December 14, 1981, to June 18, 1991, and 
entitlement to an increased evaluation 
for pulmonary sarcoidosis, with history 
of bilateral carotid gland enlargement 
and asthma, currently evaluated as 
60 percent disabling, and, if the 
decision is adverse to the veteran on 
either issue, furnish the veteran and her 
representative with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.

2.  The RO should then arrange for the 
veteran to undergo an examination by a 
specialist in pulmonary medicine.  It is 
imperative that the examiner review the 
veteran's medical records in the claims 
file.  The examiner should determine 
whether the veteran currently has 
pulmonary hypertension.  An 
echocardiogram should be performed.  If 
the echocardiogram does not reveal 
pulmonary hypertension, then the veteran 
should be requested to undergo a Swan-
Ganz catheterization, performed by a 
cardiologist, to conclusively rule in or 
rule out pulmonary hypertension.  If 
pulmonary hypertension is present, the 
pulmonary examiner should offer an 
opinion on the question of whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that the disorder was 
caused by or aggravated by pulmonary 
sarcoidosis, with history of carotid 
gland enlargement and asthma.  In the 
event that the examiner finds that 
pulmonary hypertension was not caused by, 
but was aggravated by, sarcoidosis, the 
examiner should address each of the 
following medical issues:

(1)  The baseline manifestations 
which are due to the effects of 
nonservice-connected pulmonary  
hypertension; 

(2)  The increased manifestations 
which, in the examiner's opinion, 
are proximately due to pulmonary 
sarcoidosis; and,

(3)  The medical considerations 
supporting an opinion that increased 
manifestations of pulmonary 
hypertension are proximately due to 
pulmonary sarcoidosis.  A detailed 
rationale for the opinions expressed 
should be provided. 

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim for 
service connection for pulmonary hypertension may now be 
granted.  If the decision remains adverse to the veteran, she 
and her representative should be provided with an appropriate 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purposes of this REMAND are to afford the veteran 
due process of law and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until she receives further notice 
from the RO.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Error! Not a valid link.

